Notice: This opinion is subject to correction before publication in the P ACIFIC R EPORTER .
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@akcourts.us.



               THE SUPREME COURT OF THE STATE OF ALASKA

STEFANIE ROSS and JOHN BAUMA N, )
                                )                       Supreme Court No. S-15473
               Appellants,      )
                                )                       Superior Court No. 3KN-13-00241 CI
    v.                          )
                                )                       OPINION
CARL BAUMAN,                    )
                                )                       No. 7024 – July 24, 2015
               Appellee.        )
                                )

              Appeal from the Superior Court of the State of Alaska, Third
              Judicial District, Kenai, William F. Morse, Judge.

              Appearances: Jennifer Wagner and Timothy W. Seaver,
              Seaver & Wagner, LLC, Anchorage, for Appellants. Roberta
              C. Erwin and Robert C. Erwin, Palmier ~ Erwin, LLC,
              Anchorage, for Appellee.

              Before: Fabe, Chief Justice, Winfree, Stowers, Maassen, and
              Bolger, Justices.

              WINFREE, Justice.

I.     INTRODUCTION
              A grandparent petitioned for restriction-free visitation with his
grandchildren after they moved out of state. The parents conceded that visitation with
the grandparent was in the children’s best interests, but opposed court-ordered visitation,
stating that they had never denied reasonable visitation and would continue to allow
visitation with some restrictions.          Without finding any of the parents’ visitation
restrictions unreasonable or any history of denying reasonable visitation, the superior
court entered an order requiring “reasonable” visitation. The parents appealed, arguing
that the order violated their constitutional rights to the care, custody, and control of their
children. Immediately after oral argument we vacated the superior court’s visitation
order. We now explain the basis for that order, and because the superior court’s findings
preclude the possibility that a constitutional visitation order could be entered based on
the record in this case, we also dismiss the grandfather’s visitation petition in its entirety.
II.    FACTS AND PROCEEDINGS
       A.     Facts
              Stefanie Ross and John Bauman are the unmarried parents of two young
children.   In September 2012 Stefanie and the children moved from Homer to
Washington to live with her family while her grandparents reached the ends of their
lives. In December 2013 John joined Stefanie and the children in Washington. They
plan to stay there indefinitely.
              Carl Bauman is John’s father, and Carl resides in Soldotna. When the
children lived in Homer, Carl occasionally visited with them. Carl’s domestic partner,
Simone, was a point of contention: Stefanie and John did not want Simone around the
children; Carl disagreed with this choice; and Simone continued to be present during
many of Carl’s visits with the children. Stefanie and John also disapproved of other
occupants of and visitors to Carl and Simone’s home, including Simone’s daughter.
              After Stefanie and the children moved to Washington, Carl had no contact
with them. The reason for this lack of contact is contested. In April 2013 Carl attempted
to visit the children in Washington during a two-night stop there when he and Simone
were returning to Alaska from Florida. It is unclear if Carl waited until he was in town
to call Stefanie and her family to coordinate visitation or if he began calling sooner.
Stefanie’s grandfather was dying, and Stefanie did not coordinate visitation with Carl.

                                             -2-                                         7024

Carl dropped off gifts for the children at the house where Stefanie was staying, but did
not see them or her.
              At some point after the initiation of these court proceedings Carl began
having telephone calls with the children, but he had no plans to visit the children again
until summer 2014.
       B.     Proceedings
              1.       Pre-evidentiary hearing proceedings
              In March 2013, shortly before the failed April visit noted above, Carl
petitioned for grandparent visitation, seeking “two weeks of unfettered grandparent
visitation annually, in Alaska or another state of [Carl’s] choice.” In their answer to
Carl’s petition, Stefanie and John asserted that Carl had never been denied reasonable
visitation and that AS 25.20.0651 (Alaska’s grandparent visitation statute), the U.S.
Constitution, and the Alaska Constitution all require such a denial before a grandparent
can successfully petition for visitation.
              The court held a status hearing in September. Carl stated that the later-
planned evidentiary hearing could take longer than he anticipated if Stefanie and John
were to “challenge the constitutionality of [AS 25.20.065].”          Stefanie and John

       1
              Providing in pertinent part:
              Except as [otherwise] provided . . . , a child’s grandparent
              may petition the superior court for an order establishing
              reasonable rights of visitation between the grandparent and
              child if
                     (1) the grandparent has established or attempted to
              establish ongoing personal contact with the child; and
                     (2) visitation by the grandparent is in the child’s best
              interest.
AS 25.20.065(a).

                                             -3-                                   7024

responded that they would likely “make constitutional arguments . . . because [Carl] has
not been denied access. He’s been denied the access that he wants.” Carl argued that if
a motion regarding constitutionality were made, he would need time between the
motion’s filing and the final hearing to conduct unexplained “medical” discovery. The
court set a December deadline for “motions regarding the statute,” including “motions
regarding the parameters or validity of the grandparent visitation statute.” The record
contains no motions filed between the September hearing and the December deadline.
              In April 2014 the parties filed hearing briefs. Carl detailed his and
Simone’s interactions with the children. He also highlighted parenting disputes he and
Simone had with Stefanie and John: Simone celebrates Easter, but Stefanie does not;
Stefanie “enforced a rigid diet on the children,” and Simone would offer dessert to the
children in contravention of the diet; Carl requested overnight visits, but John and
Stefanie refused; Carl and Simone once bought many new outfits for one of the children,
but Stefanie only gave some to the child because all would be “too much”; and Stefanie
and John do not like their children calling Simone “Grandma Simone.” Carl argued that
“absent a court order, meaningful visitation is not likely to occur,” noting his advancing
age and the physical distance between him and his grandchildren.
              Stefanie and John argued that “[b]efore the Court [could] order any
grandparent visitation over the parents’ objection, [Carl would have to] establish by clear
and convincing evidence that [Stefanie and John] are unfit to make visitation decisions.”
According to Stefanie and John, absent this showing, ordering visitation would violate
their constitutional rights as parents. Stefanie and John asserted that they reasonably
forbade contact between Simone and the children because of Simone’s criminal history,
mental health issues, alcoholism, drug problems, and undesirable associates. Stefanie
and John also stated that they had not denied Carl visitation (without Simone), that after
the children moved to Washington Carl had not sought visitation with them before filing

                                           -4-                                       7024

the petition, and that after filing the petition Carl had not attempted to make telephone
contact with the children for six months.
              2.     Evidentiary hearing
              The superior court began the evidentiary hearing by attempting to restate
the parties’ positions, identifying the crux of the dispute as whether Carl’s visitation
could include Simone. Stefanie and John clarified that — because they were fit parents
making reasonable visitation decisions — they opposed any court-ordered visitation as
an infringement on their constitutional rights as parents. The court repeatedly questioned
Stefanie and John’s “philosophical objection” to court-ordered visitation, focusing on
“practical” matters including the physical distance between Carl and the children and a
hypothetical future where Stefanie and John might unreasonably deny Carl visitation.
              The parties then argued what standard could constitutionally be applied in
determining whether to order grandparent visitation. Carl asserted that the proper
standard was whether the grandparent had proved by clear and convincing evidence that
“visitation was in the best interest of the children.” Stefanie and John asserted that Carl’s
simple “best interest” standard was constitutionally insufficient to protect fit parents’
reasonable visitation decisions. They argued that the correct standard was whether the
grandparent had proved by clear and convincing evidence that the “parents are unfit to
make visitation decisions” or that the fit parents’ visitation decisions were unreasonable
and detrimental to the children. Although the court announced that it would detail the
final standard in a later written opinion, it appeared to agree with Carl’s standard. The
court also assumed that it would be in a child’s best interest to visit with a grandparent,
barring a showing of the grandparent’s unfitness.2


       2
               For instance the court stated: “[W]hy would it ever be in a child’s best
interest not to have a grandparent relationship? . . . [I]f the grandparent . . . [is] taking
                                                                             (continued...)

                                            -5-                                        7024

              Stefanie and John stipulated that Carl had established an ongoing
relationship with the children, as required under AS 25.20.065(a)(1), but added that
“they strongly believe[d] . . . [Carl] chose to reduce his contact with the kids in exchange
for filing [the visitation] petition.” Then modifying his initial request for “unfettered”
visitation, Carl agreed that any visitation order could exclude Simone and her children.
              The superior court detailed possible visitation orders while questioning
Stefanie; although agreeing with the court’s stated goals, Stefanie maintained her
position that any court order would be overly intrusive. The court responded that the
parents and Carl were “suspicious” of each other and that there was the “potential for
more problems” without a court order, but that after trust was restored under an order,
the order could be lifted because it would then be “unnecessary.” When asked by the
court what her rules for the children would be during a visit with Carl, Stefanie stated
that the children’s sugar intake must be minimal. The court responded, “I mean, you got
to let the guy give the kid a bowl of ice cream.” The court earlier had also stated that
“kids deserve to get sort of spoiled by grandparents” by, for example, going to bed late
and eating extra sugar.
              At the end of the hearing’s first day the court stated that it had a “tentative
decision” and “[s]ort of the behavioral order” in mind. After receiving the court’s draft
visitation order on the second day, Stefanie and John objected to it. During John’s
testimony the court asked why it should trust him to allow visitation and questioned why
he did not reach out to ensure Carl visited with the children after the move to
Washington. John responded that he wanted his children to have a relationship with
Carl, but “[t]he last time we spoke [Carl] made it very clear he’s rejected all our


       2
              (...continued)
care of [a grandchild] responsibly[,] [w]hen would it ever be detrimental to a child to
have a grandparent?”

                                            -6-                                        7024

proposals. . . . He wants things his way. There’s no wiggle room. That’s why we’re here
in court today. He doesn’t like our answer.” The court asked John what he would
consider “reasonable” visitation, and John refused to give a definite answer, stating that
he did not want to limit the time his children had with Carl. John also stated, “I don’t
believe anybody is qualified to be [our children’s] parents more than we are.” The court
interjected, “[C]omments like ‘replacing us as parents’ [are] indicative of a complete
misperception of what’s going on here.”
              During closing arguments Stefanie and John argued that the best way for
Carl to get visitation with the children would be to communicate directly with Stefanie
and John, which he failed to do before filing this case. The court interjected that Stefanie
and John had a responsibility to reach out to Carl too, that it was “troubled by both sides’
stubbornness,” and that “the inertia of . . . distance” would make rekindling Carl’s
relationship with the children “very difficult” without “active, affirmative efforts on both
sides.” Stefanie and John argued that only because they “were willing to put up with
[Carl] and turn aside over and over again because they felt it was an important
relationship” did Carl have such a loving relationship with the children. They contended
the court was unfairly burdening them by presuming they should have sought visitation
between their children and someone who “sued them instead of picking up a phone” and
calling to coordinate a visit.
               When Stefanie and John again argued that a mere best interests standard
would insufficiently protect their constitutional rights, the superior court again asked
about a hypothetical future where Stefanie and John refused Carl visitation for no reason.
They responded that they had never refused visitation without a reason and even had
allowed visitation despite their stated visitation boundaries being disregarded. Stefanie
and John argued that it would make no sense for the court to take their fundamental
constitutional right to control visitation “just in case in the future they do something

                                            -7-                                       7024

else.” They stated that, based upon our decision in Evans v. McTaggart,3 the proper
standard to judge parental decision making in such a hypothetical circumstance would
be whether the parents’ choice is “plainly contrary to the child’s best interests.” Stefanie
and John argued that the court should not issue an order in line with their visitation
choices but, instead, should issue no order.
              The superior court stated, “I’m not understanding the objection to the
phenomenon of an order.” Stefanie and John argued that issuing an order would convey
to Carl and other uncooperative relatives that they do not have to communicate or work
with parents — or respect parents’ reasonable restrictions. They also replied: “What the
court is suggesting is that for the next 12 years this court is going to be overseeing
whether or not there’s visitation for these kids and . . . what the restrictions ought to be.”
The superior court responded: “I can assure you I hope with all of my heart that that is
not the case.”
              3.     Visitation order
              The superior court issued a visitation order the day after the hearing
concluded, entitled “First Visitation Order,” granting in part and denying in part Carl’s
petition:
                      1.    Carl . . . shall have reasonable in person
              visitation with his paternal grandchildren . . . in Washington.
                    2.      Carl . . . shall have reasonable telephonic and
              Skype (or its equivalent) visitation with [the children].


       3
               88 P.3d 1078, 1089 (Alaska 2004) (“[S]pecial weight must be given to a
fit parent’s determination as to the desirability of visitation with third parties. We believe
that this can be accomplished by imposing on the third person the burden of proving that
visitation by the third person is in the best interests of the child and by requiring that this
be established by clear and convincing evidence. This would provide effective
protection for a parent’s choice, except where the choice is plainly contrary to a child’s
best interests.” (footnote omitted)).

                                             -8-                                         7024

                    3.      Carl shall not allow Simone . . . or [her
              daughter] to have direct or indirect contact with the children.
              The court stated that “Stefanie and John do not oppose Carl having
visitation with the children,” but recognized that they challenged the legality of a
visitation order in their case. The court stated, “There is no dispute that Stefanie and
John are each a fit parent,” adding:
              Had Carl claimed that either parent was unfit or had made
              unfit decisions . . . , the court would have found that each
              was, in general, a fit parent. None of the specified decisions,
              even if unwise (and the court is not finding that any particular
              decision was), call[s] into question the fitness of either parent.
              Regarding the legal standard, the court stated, “[A grandparent visitation]
order is constitutional if the moving party shows ‘that visitation [is] in the best interests
of the children by clear and convincing evidence,’ ” citing our decision in Hawkins v.
Williams.4 Stating that “[t]he mere fact of a visitation order does not necessarily violate
the due process rights of a parent,” the court added in a footnote:
              The court notes that while the parents’ desire to be free from
              a court order may be understandable, they will always be
              subject to the law and the possibility of a grandparent’s
              attempt to exercise his or her statutory rights. Even if the
              court declined to issue a visitation order on a finding that the
              parents will voluntarily allow Carl to visit the children, if
              [Carl] believes that [the parents] are not acting in the best
              interests of the children because they are denying [the
              children] (and him) reasonable visits, then he can file a new
              motion pursuant to AS 25.20.065. To the extent that Carl can
              always file such a motion, [the parents] will always be subject
              to judicial scrutiny. The absence of an order provides
              illusory freedom from future judicial involvement.



       4
              314 P.3d 1202, 1205 (Alaska 2013).

                                             -9-                                       7024
             The superior court also explained its understanding of how — after finding
that a visitation order should issue because visitation has been proven to be in the best
interests of the child — a parent’s constitutional rights must be considered when
fashioning the terms of the order:
             The court construes an . . . implicit lesson from Hawkins,
             Evans, and Troxel[ v. Granville][5] that guides its construction
             of AS 25.20.065(a) and the contents of a visitation order.
             Once it has determined that visitation is in the best interests
             of a child, the court is not entirely free to impose “reasonable
             rights of visitation between the grandparent and child[.]”11
             The rights of visitation must be more than reasonable; they
             must be narrowly fashioned to protect the parent’s rights as
             much as is possible (consistent with the best interests of the
             child). Thus, a condition or right of visitation that may be
             reasonable in a dispute between parents is not necessarily
             permissible between parents and a grandparent. Even if the
             condition is reasonable between parents and grandparents, the
             court should be careful not to impose a right or condition that
             is too restrictive of the parents’ rights. By fashioning only
             narrowly tailored rights or conditions of visitation, the court
             takes care to give the requisite “special weight” to the
             parents’ determination as to the desirability of visitation.


                    11
                           AS 25.20.065(a). The authority of the court to
             order “reasonable rights of visitation” is limited by the
             requirement that the terms of the order be reasonable. The
             court’s statement that it “is not entirely free to impose
             ‘reasonable rights of visitation,’ ” refers not to the limits of
             reasonableness, but to additional constraints necessary to
             protect the parents’ constitutional rights.




      5
             530 U.S. 57 (2000).

                                          -10-                                     7024
               Under the heading “The Best Interests of the Children,” the superior court
stated, “[a]ll parties agree that it is in the best interests of [the children] to have visitation
with Carl,” but that “[i]f they had not agreed, the court would have [made] such a finding
by clear and convincing evidence.” The court found “by clear and convincing evidence
that a visitation order is necessary to ensure that Carl actually visits his grandchildren,”
adding an extensive explanation of its plans and reasoning:
               [The court] does not find that a detailed visitation schedule or
               specification of visitation rights is necessary now, or in the
               near term, say in the next year. The court will require
               reasonable visitation. The court is willing to give the parents
               an opportunity to demonstrate that they will permit
               reasonable visitation.
                      ....
                      . . . The children have had limited telephonic and
               almost no in person contact with Carl in 16 months. Now is
               not the time to begin overnights. If they are allowed, either
               by the parents or the court, there first must be a
               demonstration of Carl’s capacity to care for the children
               overnight in the physical environment . . . where that would
               be proposed to occur. There must also be a demonstration of
               the children’s comfort with visits that have occurred and the
               proposed arrangement.14


                      14
                              The court is not setting these as conditions, but
               only as illustrations of the evaluation that the decision maker
               whether the parents or the court might undertake. If the court
               is presented with a future motion for overnights, then it will
               make the evaluation necessary given the circumstances as
               they then exist.
               Although “not overrid[ing]” Stefanie and John’s preference that they
supervise Carl’s visits with the children, the superior court added a caveat: “The court
observes that at some point it is likely that Carl should be trusted to care for the children

                                              -11-                                          7024

for a number of hours without parental supervision. At some point a continued refusal
to allow unsupervised visitation will be found to be unreasonable.” The court clarified
that, at present, it was requiring only “reasonable” visitation and not unsupervised or
overnight visitation, but that it would expect visitation conditions to change over time:
             As there are successful visitations and the children mature,
             the frequency, duration, and conditions of the visitations
             would typically change to reflect past success. As the
             children grow their needs change and the details of what type
             of visitation will be needed to change [sic] in order to allow
             them to have a rich relationship with Carl.
             The superior court explained the reasoning behind its finding that a
visitation order was necessary to ensure visitation between Carl and the children, finding
fault with all parties’ behavior and focusing upon the children’s best interests:
                    The relationships between Carl and his son and Carl
             and Stefanie have soured over time. The move to
             Washington has enabled some of the wounds to heal or at
             least not to be re-opened. But all three adults have to bear
             some responsibility to achieve the mutual goal of fostering a
             good relationship between Carl and the children. All the
             adults must bear some responsibility for the nearly
             nonexistent interaction between Carl and the children since
             Stefanie moved to Washington. It would be unacceptable to
             allow the poor communication between Carl and the children
             that occurred in 2012-13 to continue for the remainder of
             2014.
                     The court finds that it is unlikely that visitation will
             improve or even occur unless there is a visitation order in
             place. The failure of Stefanie or John to reach out to Carl to
             facilitate contact, much less visitation, in 2012-13 is
             troubling. The court appreciates that when Stefanie first
             moved she was preoccupied with the likely imminent deaths
             of her grandparents. The court appreciates that the parents
             did not unreasonably perceive the filing of the petition to be
             a challenge to their authority and an act that was in no small

                                          -12-                                      7024

              part motivated by a power struggle between Carl and them.
              But at some point the best interests of the children have to
              return to the forefront. That can only be accomplished by the
              parents setting aside their anger at Carl and facilitating the
              grandparent relation.
                     This is not to suggest that they are more responsible
              for the state of affairs than is Carl. But the obligations of
              parenthood require compromise when compromise is
              necessary to achieve what is in the best interests of the
              children--here the restoration and continuation of a
              relationship with Carl.
                      If he is to have any hope of regaining his relationship
              with his grandchildren, he must repair his relationship with
              John and Stefanie. That can only be done if he develops
              some empathy about their perceptions of his actions. The
              petition, even though primarily (though not exclusively)
              motivated by a desire to see the children, was an insult to the
              parents. It was foreseeable that it would damage his
              relationship with Stefanie and especially John. Carl’s
              blindness to why they would reasonably question his
              insistence that [Simone] be accepted by them is troubling.
              Carl is entitled to love and live with whomever he pleases.
              But he cannot expect the parents of young children not to
              protect them from her faults or the troubling behaviors that
              her extended family and some of her friends have exhibited
              in his home, around Stefanie, John and Carl’s other children,
              and in the community. John and Stefanie would be remiss
              not to restrict the access of these people to [their children].
              The court will allow the parents to continue to play the
              primary role in protecting their children and deciding how
              that needs to be done. Only if they act unreasonably will the
              court intervene to ensure that the grandchildren have suitable
              access to Carl.
              4.     Appeal
              Stefanie and John argue on appeal that the visitation order violates their due
process rights to make decisions regarding the care, custody, and control of their children

                                           -13-                                       7024

under the U.S. Constitution’s Fourteenth Amendment. In particular they argue that their
constitutional rights as parents will not be adequately protected unless Carl shows that
court-ordered visitation contrary to their visitation preferences is in their children’s best
interests, not merely that visitation with Carl is in their children’s best interests.
              Carl responds that Stefanie and John’s constitutional argument was waived.
He argues that AS 25.20.065 is presumed to be constitutional and that Stefanie and John
failed to carry their burden to prove otherwise. Carl also argues that our decisions in
Evans v. McTaggart6 and Hawkins v. Williams7 already have narrowed the statute’s
scope to an entirely constitutional range, such that Stefanie and John’s constitutional
challenge must fail. Carl additionally argues that the narrow fashioning of the visitation
order itself precludes finding it unconstitutional.
III.   STANDARD OF REVIEW
              “We . . . review constitutional questions de novo, adopting the rule of law
that is most persuasive in light of precedent, reason, and policy.”8 “Likewise, ‘whether
the [trial] court applied the correct standard in a custody [or visitation] determination is
a question of law we review de novo.’ ”9 And “[w]hether factual findings are sufficient
to support an award of custody [or visitation] to a third party is a legal issue to which we
apply our independent judgment.”10


       6
88 P.3d at 1078.
       7
314 P.3d at 1202.
       8
              Skinner v. Hagberg, 183 P.3d 486, 48 9 (Alaska 2008) (footnote omitted).
       9
              Osterkamp v. Stiles, 235 P.3d 17 8, 184 (Alaska 2010) (alteration omitted
and alterations added) (quoting Elton H. v. Naomi R., 119 P.3d 969, 973 (Alaska 2005)).
       10
              Id. at 183-84 (quoting J.W. v. R.J., 951 P.2d 1206, 1209 (Alaska 1998),
                                                                        (continued...)

                                            -14-                                         7024

IV.    DISCUSSION
       A.     Waiver
              Carl argues that because Stefanie and John did not raise a “defense of
[un]constitutionality” in their answer and did not file a motion challenging
AS 25.20.065’s constitutionality by the date the superior court specified, he “did not
undertake the additional discovery he referred to [at the pretrial hearing], nor . . . cross
examine Stephanie [sic] . . . on her previous health and the potential effects of [sic] her
reasoning process.” Carl argues that Stefanie and John’s hearing brief “did not challenge
the constitutionality of the statute” and that the evidentiary hearing’s pre-testimony
discussion “went to the nature of grandparent visitation.” He argues that the superior
court “established with the parties that the evidentiary standard was clear and convincing
evidence that visitation was in the children’s best interests,” and “[t]herefore[] the
evidentiary standard was agreed to by the parties and any argument to the contrary has
been waived.”
              But Stefanie and John do not argue now — nor did they before the superior
court — that AS 25.20.065 is facially unconstitutional.           Instead they argue that
AS 25.20.065 is unconstitutional as applied in this case.11 And contrary to Carl’s

       10
             (...continued)
overruled on other grounds by Evans v. McTaggart, 88 P.3d 1078, 1085 n.34 (Alaska
2004)) (internal quotation marks omitted).
       11
               See State v. ACLU of Alaska, 204 P.3d 364, 372 (Alaska 2009) (“When
statutes are found by a court to be unconstitutional, they may be found to be
unconstitutional as applied or unconstitutional on their face. . . . A holding that a statute
is unconstitutional as applied simply means that under the facts of the case application
of the statute is unconstitutional. Under other facts, however, the same statute may be
applied without violating the constitution.”).
              Because Stefanie and John do not argue that AS 25.20.065 is facially
                                                                    (continued...)

                                            -15-                                       7024

arguments, Stefanie and John consistently argued during the proceedings that their
constitutional rights would be violated if the superior court did not place a heightened
burden on Carl. They asserted in response to Carl’s visitation petition that Carl had
never been denied reasonable visitation and that AS 25.20.065, the U.S. Constitution,
and the Alaska Constitution all required such a denial before a grandparent could petition
for visitation. Stefanie and John’s hearing brief focused upon the effect of their
constitutional rights on the legal standard applicable to the case. The evidentiary
hearing’s pre-testimony discussions were dominated by Stefanie and John’s argument
that their constitutional rights demanded a higher evidentiary burden on Carl than merely
showing that visitation was in the children’s best interests. Stefanie and John never
conceded that a mere “visitation is in the best interests of the child” standard sufficiently
protected their constitutional rights. And although the court tended to disagree with
Stefanie and John’s proffered standard, it did not affirmatively “establish[] with the
parties” that the lower standard was applicable.
              Carl is correct that the superior court set a deadline for “motions regarding
the [grandparent visitation] statute,” including “motions regarding [its] parameters or


       11
              (...continued)
unconstitutional, Carl’s argument that the statute is presumed to be constitutional and
that Stefanie and John failed to carry their burden to prove otherwise is inapplicable to
this case.
              Carl also states in his brief that the Attorney General was neither notified
— or was untimely notified — of Stefanie and John’s constitutional challenge nor given
an opportunity to respond to it. But the Clerk of Court notified the Attorney General’s
Office of the constitutional argument in this case on July 16, 2014, and the Attorney
General failed to intervene. And Carl attaches no legal theory to his assertion. To the
extent this assertion is intended to be an argument, it is therefore waived. Gilbert v.
Sperbeck, 126 P.3d 1057, 1062 (Alaska 2005) (“[A]n argument is considered waived
when the party ‘cites no authority and fails to provide a legal theory’ for his or her
argument.” (quoting Peterson v. Ek, 93 P.3d 458, 464 n.9 (Alaska 2004))).

                                            -16-                                       7024

validity,” and that Stefanie and John filed no such motion. But it is not at all clear to us
that the order encompassed Stefanie and John’s argument: They were not arguing that
the statute was invalid or could not be applied to them — instead, they were arguing
about the proper legal standard when applying the statute to this case. Stefanie and John
included their proffered standard in their hearing brief and further pressed their argument
at the beginning of the hearing. At no time during the hearing did Carl express that
Stefanie and John’s argument should have been made earlier in a separate motion
according to the court’s prior order.
              Carl’s argument that he would have undertaken different discovery or
questioning had he known that Stefanie and John were going to raise a constitutional
argument is unconvincing. At the pre-trial hearing Carl conceded that he was not
seeking custody in the alternative. Given this concession it is unclear why extra
discovery would have been helpful, and Carl does not clarify.12 Additionally Stefanie
and John raised their constitutional argument in their hearing brief and again before any
testimony began; Carl had the opportunity to cross-examine Stefanie on her health and
reasoning process, but apparently chose not to do so. Instead Carl testified to his view
of Stefanie’s medical issues and surmised that her health affected her judgment.
              We therefore conclude that Stefanie and John did not waive their
constitutional argument.




       12
               See Osterkamp, 235 P.3d at 185 (“[I]n order to overcome the parental
preference in an initial custody contest between a parent and a non-parent[,] a non-parent
must show by clear and convincing evidence that the parent is unfit or that the welfare
of the child requires the child to be in the custody of the non-parent.” (alteration omitted)
(quoting Evans v. McTaggart, 88 P.3d 1078, 1085 (Alaska 2004)) (internal quotation
marks omitted)).

                                            -17-                                       7024

       B.     Third-Party Visitation
              Our seminal third-party visitation decision is Evans v. McTaggart.13 The
statute at issue in Evans, AS 25.20.060, allows a trial court to order visitation with “a
grandparent or other person if that is in the best interests of the child” during a custody
dispute between the parents.14 If a grandparent has not already sought visitation during
a custody dispute under AS 25.20.060 (or changed circumstances justify reconsidering
a grandparental visitation determination made under AS 25.20.060), the statute at issue
in this case, AS 25.20.065, allows a grandparent to petition at any time for “an order
establishing reasonable rights of visitation” if (1) “the grandparent has established or
attempted to establish ongoing personal contact with the child” and (2) “visitation by the
grandparent is in the child’s best interest.”15 For Stefanie and John’s as-applied
challenge, there is no meaningful difference between the two statutes.
              In Evans we concluded that AS 25.20.060(a) was not facially
unconstitutional.16 But we also gave “a narrowing construction to AS 25.20.060 so . . .
it need not be unconstitutional as applied.”17 To give “special weight . . . to a fit parent’s



       13
              88 P.3d 1078.
       14
             AS 25.20.060(a). Neither Stefanie nor John has ever sought a custody
order regarding their children.
       15
              See AS 25.20.065(a)-(b).
       16
88 P.3d at 1089 (“The statute, as we construe it, does not permit any person
at any time to seek visitation rights. Visitation rights can only be sought in a pending
case concerning child custody. Further, although the statute permits a court to provide
for visitation based on the best interests of the child ‘by a grandparent or other person’
we construe the latter phrase to be limited to third parties who have a significant
connection to the child.”).
       17
              Id.

                                            -18-                                        7024

determination as to the desirability of visitation with third parties,” we “impos[ed] on the
third person [seeking visitation] the burden of proving [by clear and convincing
evidence] that visitation by the third person is in the best interests of the child . . . ,”
adding that “[t]his would provide effective protection for a parent’s choice, except where
the choice is plainly contrary to a child’s best interests.”18 We also stated a second
version of the standard: “[T]he trial court should determine by clear and convincing
evidence whether it is in the best interests of [the child] that visitation with the [third
parties] be provided.”19 We concluded by stating a third version of the standard: “[O]n
remand the court should determine whether [the mother’s] parental preference as to [her
son’s] visitation has been overcome by clear and convincing evidence that it is in [her
son’s] best interests that he visit with the [third parties].”20
              Later cases applying Evans did not clarify the standard. In 2010 we stated
in the introduction to Osterkamp v. Stiles that “[the third party] did not prove by clear
and convincing evidence that it would be in [the child’s] best interests for the court to
order visitation over [the mother’s] objection.”21 The title to the opinion section
analyzing third-party visitation restated the same conclusion: “[Third Party] Did Not
Prove By Clear And Convincing Evidence That It Would Be In [Child’s] Best Interest
To Order Visitation Over [Mother’s] Objection.”22 However in the opinion section
resolving the visitation issue, we stated a different, apparently simpler, standard:



       18
              Id. (emphasis added).
       19
              Id. at 1090 (emphasis added).
       20
              Id. at 1091 (emphasis added).
       21
              235 P.3d 178, 181 (Alaska 2010) (emphasis added).
       22
              Id. at 190 (emphasis added).

                                             -19-                                      7024

              We held in Evans that to obtain visitation over the objection
              of a legal parent, a third party must show by clear and
              convincing evidence that visitation is in the child’s best
              interests. . . .
                     In Evans, we noted the statement from the plurality in
              the United States Supreme Court’s decision Troxel v.
              Granville[23] that special weight must be given to a fit
              parent’s determination as to the desirability of visitation with
              third parties. We concluded that a presumption of parental
              fitness to determine what is in a child’s best interests could be
              ensured by requiring that a third party prove “by clear and
              convincing evidence” that such visitation “is in the best
              interests of the child.” The result of establishing this
              heightened standard, we concluded, was to “provide effective
              protection for a parent’s choice, except where the choice is
              plainly contrary to a child’s best interests.”[24]
We then restated the first, more specific standard: “[I]t is a close question whether it
would be in [the child’s] best interests to order visitation with [the third party] over [the
mother’s] fervent objections.”25 Restating our conclusion that “special consideration
must be given to a fit parent’s determination regarding the desirability of visitation with
third parties,” we articulated a third, entirely new standard: “[W]e find that [the third
party] did not meet his burden to prove by clear and convincing evidence that [the
mother’s] preference that he no longer have a relationship with [the child] is plainly
contrary to the child’s best interests.”26 In footnotes we also twice restated the standard
a fourth way:

       23
              530 U.S. 57 (2000).
       24
             Osterkamp, 235 P.3d at 190 (emphasis added) (footnotes omitted) (quoting
Evans, 88 P.3d at 1089).
       25
              Id. (emphasis added).
       26
              Id. at 191 (emphasis added).

                                            -20-                                       7024

              Psychological parent status . . . can help a third party prove
              . . . that it would be in the child’s best interests to grant
              visitation to a third party. . . . [T]he parental preference may
              only be overcome if it is determined, by clear and convincing
              evidence, that it would be in the best interests of the child to
              award third party visitation.[27]
              In our 2013 Hawkins v. Williams decision, the section of the opinion
analyzing third-party visitation is entitled: “The Superior Court Properly Required [The
Grandmother] To Prove That Visitation Was In The Children’s Best Interests By Clear
And Convincing Evidence.”28 In line with this simple standard we restated Evans’s
holding as “a grandparent seeking visitation must bear ‘the burden of proving that
visitation is in the best interests of the child by clear and convincing evidence.’ ”29 Later
in the opinion, we again repeated this simple standard: “The [superior] court correctly
required [the grandmother] to show that visitation was in the best interests of the children
by clear and convincing evidence.”30 But we added: “Any visitation order infringes on
a parent’s due process right to make decisions regarding ‘the care, custody, and control’
of a child. It follows that a parent can oppose a petition for court-ordered visitation
without objecting to all types of visitation with the third party.”31 We also approved a




       27
              Id. at 184 n.17, 191 n.54 (emphasis added).
       28
            314 P.3d 1202, 1204 (Alaska 2013) (emphasis added). The statute at issue
in Hawkins was AS 25.20.065, the same statute Carl invoked in this case. See id.
       29
             Id. at 1204-05 (alterations omitted) (emphasis added) (quoting Evans, 88
P.3d at 1089).
       30
              Id. at 1205 (emphasis added).
       31
              Id. (footnote omitted) (emphasis added).

                                            -21-                                       7024

second standard by ultimately “conclud[ing] that the superior court did not abuse its
discretion when it determined that it would not be in the best interests of the children to
have court-ordered visitation with [their grandmother].”32
              In all three cases we stated that a third party seeking visitation must prove
by clear and convincing evidence both that (1) only visitation with the third party
generally — not court-ordered — is in the child’s best interests and (2) court-ordered
visitation specifically is in the child’s best interests. In the two older — and more in-
depth — cases, we stated in several different iterations that court-ordered visitation
contrary to the parent’s preferences must be proven, by clear and convincing evidence,
to be in the child’s best interests.
       C.     The Correct Legal Standard
              In determining the correct third-party visitation legal standard, it is helpful
to understand the purpose underlying its creation. In Evans we stated this purpose as
giving “special weight . . . to a fit parent’s determination as to the desirability of
visitation with third parties”33 and “provid[ing] effective protection for a parent’s choice,
except where the choice is plainly contrary to a child’s best interests.”34 Although in
Hawkins we did not directly state the most specific standard — that court-ordered
visitation contrary to the parent’s preferences must be proven to be in the child’s best




       32
              Id. at 1206 (emphasis added).
       33
88 P.3d at 1089 (emphasis added); accord Osterkamp, 235 P.3d at 190-91
(emphasis added).
       34
           Evans, 88 P.3d at 1089 (emphasis added); accord Osterkamp, 235 P.3d at
190-91 (emphasis added).

                                            -22-                                       7024

interests — our recognition in that case that a visitation order infringes upon a parent’s
constitutional rights even if the parent is not opposed to some types of unmandated
visitation with a third party35 is in line with this purpose.
              The federal basis for Alaska’s legal standard verifies this purpose. In
Troxel v. Granville the U.S. Supreme Court addressed the clash between a third-party
visitation statute and parents’ substantive due process rights to the care, custody, and
control of their children.36 Based on these constitutional rights, the Washington Supreme
Court had found facially unconstitutional a state statute “permit[ting] ‘any person’ to
petition a superior court for visitation rights ‘at any time[]’ and authoriz[ing] [the] court
to grant such visitation rights whenever ‘visitation may serve the best interest of the
child.’ ”37 The U.S. Supreme Court’s four-person plurality opinion declined to rule on
the statute’s facial constitutionality but ultimately affirmed the Washington Supreme
Court, stating that the statute was unconstitutional as applied for several reasons.38
              First, the trial court had not found that the mother was unfit — important
because “there is a presumption that fit parents act in the best interests of their
children.”39 Second, although the mother was apparently fit, the trial court had given “no


       35
              See Hawkins, 314 P.3d at 1205.
       36
              530 U.S. 57, 65 (2000) (plurality opinion).
       37
            Id. at 60 (plurality opinion) (alteration omitted and alterations added)
(quoting W ASH . REV . CODE § 26.10.160(3) (1994 & Supp. 1996)).
       38
              See id. at 67-74 (plurality opinion).
       39
              Id. at 68 (plurality opinion); see also id. at 68-69 (plurality opinion) (“[S]o
long as a parent adequately cares for his or her children (i.e., is fit), there will normally
be no reason for the State to inject itself into the private realm of the family to further
question the ability of that parent to make the best decisions concerning the rearing of
                                                                                (continued...)

                                            -23-                                        7024

special weight at all to [her] determination of her daughters’ best interests” and “[m]ore
importantly,” the trial court “appear[ed] . . . [to] appl[y] exactly the opposite
presumption” by “presum[ing] the grandparents’ request should be granted unless the
children would be ‘impact[ed] adversely.’ ”40 Third, the mother had never sought to
entirely cut off visitation.41 Instead the dispute originated because the mother had sought
to limit the grandparents’ visitation with the children to one short, non-overnight visit per
month and special holidays.42 And the mother had conceded in court that “grandparent
visitation is in the best interest of the children.”43 According to the plurality the problem
with the trial court’s approach to the case was that:
              this case involves nothing more than a simple disagreement
              between the . . . Superior Court and [the mother] concerning
              her children’s best interests. . . . [T]he Due Process Clause
              does not permit a State to infringe on the fundamental right


       39
              (...continued)
that parent’s children.”).
       40
                 See id. at 69 (plurality opinion) (last alteration in original); see also id.
(plurality opinion) (“In reciting its oral ruling . . . , the Superior Court judge explained:
. . . . ‘I think in most situations a commonsensical approach is that it is normally in the
best interest of the children to spend quality time with the grandparent, unless . . . there
are some issues or problems involved wherein the grandparents, their lifestyles are going
to impact adversely upon the children.’ ” (alteration omitted)).
       41
              Id. at 71 (plurality opinion).
       42
              Id. (plurality opinion).
       43
               Id. (plurality opinion) (“The Superior Court gave no weight to [the
mother’s] having assented to visitation even before the filing of any visitation petition
or subsequent court intervention. The court instead rejected [the mother’s] proposal and
settled on a middle ground . . . . Significantly, many other States expressly provide by
statute that courts may not award visitation unless a parent has denied (or unreasonably
denied) visitation to the concerned third party.”).

                                            -24-                                        7024

              of parents to make child rearing decisions simply because a
              state judge believes a “better” decision could be made.[44]
              Two justices concurred.45 Justice Souter stated that he would affirm the
Washington Supreme Court’s decision finding the statute facially unconstitutional
“because the state statute authorizes any person at any time to request (and a judge to
award) visitation rights, subject only to the State’s particular best-interests standard.”46
After noting that no party had argued that the U.S. Supreme Court’s substantive due
process cases were wrongly decided, Justice Thomas “agree[d] with the plurality that
[the] Court’s recognition of a fundamental right of parents to direct the upbringing of
their children resolves this case” because a prior U.S. Supreme Court decision held that
“parents have a fundamental constitutional right to rear their children, including the right
to determine who shall educate and socialize them.”47
              All six justices agreed that the application of a best interests standard alone
is insufficient to adequately protect parental constitutional rights.48 Five justices agreed
that this is true even when it is a grandparent seeking visitation.49

       44
              Id. at 72-73 (plurality opinion).
       45
              See id. at 75-79 (Souter, J., concurring), 80 (Thomas, J., concurring).
       46
              Id. at 76-77 (Souter, J., concurring).
       47
              Id. at 80 (Thomas, J., concurring).
       48
             See id. at 67-70, 72-73 (plurality opinion); id. at 76-78 (Souter, J.,
concurring), 80 (Thomas, J., concurring).
       49
                Compare id. at 67-70, 72-73 (plurality opinion) (“[T]he decision whether
. . . an intergenerational relationship would be beneficial in any specific case is for the
parent to make in the first instance. . . . [T]his case[, stemming from a grandparental
visitation petition,] involves nothing more than a simple disagreement between the
Washington Superior Court and [the mother] concerning her children’s best interests.”),
                                                                            (continued...)

                                            -25-                                       7024

              With this basis for the third-party visitation legal standard in mind, we hold
that a third party seeking court-ordered visitation with a child, including a grandparent
seeking an order under AS 25.20.065, must prove by clear and convincing evidence that
it is detrimental to the child to limit visitation with the third party to what the child’s
otherwise fit parents have determined to be reasonable. We believe this standard will
ensure that parental preferences are adequately protected while still allowing a court to
override those preferences when they are so clearly contrary to a child’s best interests
that they are detrimental to the child.
       D.     This Case
              In its visitation order the superior court stated that a grandparent must prove
by clear and convincing evidence that “visitation” is in the child’s best interests. But the
superior court found by clear and convincing evidence both that (1) visitation with Carl
is in the children’s best interests and (2) “a visitation order is necessary to ensure that
Carl actually visits his grandchildren.” (Emphasis added.) The court also later found
“that it is unlikely . . . visitation will improve or even occur unless there is a visitation
order in place.” Thus it appears that the superior court found by clear and convincing



       49
               (...continued)
and id. at 80 (Thomas, J., concurring) (stating that he would apply strict scrutiny to any
interference with the “fundamental right of parents to direct the upbringing of their
children” and that “[h]ere, [in this grandparental visitation case,] the State of Washington
lacks even a legitimate governmental interest—to say nothing of a compelling one”),
with id. at 76-79 (Souter, J., concurring) (stating that he would affirm the Washington
Supreme Court’s decision finding the statute facially unconstitutional “because the state
statute authorizes any person at any time to request (and a judge to award) visitation
rights, subject only to the State’s particular best-interests standard,” adding, “It would
be anomalous . . . to subject a parent to any individual judge’s choice of a child’s
associates from out of the general population merely because the judge might think
himself more enlightened than the child’s parent.” (emphasis added)).

                                            -26-                                       7024

evidence that court-ordered visitation is in the children’s best interests.50 This legal
standard ignored Stefanie and John’s parental preferences, and its application violated
their constitutional rights.
              The facts of this case are illustrative of how violations can occur when
parental constitutional rights are inadequately considered. Carl requested two weeks of
“unfettered” visitation, but quickly aligned his visitation requests with the parents’
preferences by removing Simone from the equation, requesting less time, and requesting
only supervised visitation during the day — at least at the initiation of visitation. The
superior court found the parents to be fit, and did not find unreasonable any of the
parents’ restrictions nor any history of unreasonable visitation denial. Instead the court
found “troubling” Carl’s failure to understand why Stefanie and John did not want their
children around Simone, and stated that Stefanie and John “would be remiss” if they had
failed to restrict Simone, her family, and her friends’ access to the children. But the court
still ordered visitation over the parents’ objections.




       50
               Stefanie and John argue that although the superior court found by clear and
convincing evidence that a court order was necessary to ensure visitation between Carl
and the children, this finding was not the basis for the order. They argue that the court
instead ordered visitation because Stefanie and John conceded that visitation with Carl
generally would be in their children’s best interests. The court made a point of twice
finding in its visitation order that an order was necessary to effectuate visitation, but it
also appeared to assume from very early in the proceedings that it would issue an order,
repeatedly questioning Stefanie and John’s “philosophical” objections to one. And in
its order the court reiterated its perception that the non-issuance of an order would be an
“illusory freedom.” Regardless, the highest standard possibly applied by the court —
that court-ordered visitation was in the children’s best interests — was insufficient to
protect Stefanie and John’s parental constitutional rights. We do not need to resolve
whether the court’s order was based upon a different but still insufficient standard.

                                            -27-                                       7024

              Assuming visitation with grandparents would be beneficial to any child as
long as nothing “weird” or “detrimental” was happening,51 the court reprimanded both
the parents and the grandparent for the recent poor communication between the children
and Carl and found that a visitation order was necessary to ensure that visitation with
Carl actually occurred. The court’s wording reveals its sole focus — the children’s best
interests, as determined by the court, not the parents:
              But at some point the best interests of the children have to
              return to the forefront. That can only be accomplished by the
              parents setting aside their anger at Carl and facilitating the
              grandparent relation.
                      . . . [T]he obligations of parenthood require
              compromise when compromise is necessary to achieve what
              is in the best interests of the children – here the restoration
              and continuation of a relationship with Carl.
                     . . . The court will allow the parents to continue to play
              the primary role in protecting their children and deciding how
              that needs to be done. Only if they act unreasonably will the


       51
               For example, the court stated: “[W]hy would it ever be in a child’s best
interest not to have a grandparent relationship? . . . [I]f the grandparent . . [is] taking
care of [a grandchild] responsibly[,] [w]hen would it ever be detrimental to a child to
have a grandparent?” We note the similarity between the superior court’s statements and
those the Troxel plurality condemned. See Troxel, 530 U.S. at 68-70 (plurality opinion)
(“In reciting its oral ruling . . ., the Superior Court judge explained: ‘. . . I think in most
situations a commonsensical approach is that it is normally in the best interest of the
children to spend quality time with the grandparent, unless . . . there are some issues or
problems involved wherein the grandparents, their lifestyles are going to impact
adversely upon the children.’ . . . In effect, the judge placed on . . . the fit custodial
parent[] the burden of disproving that visitation would be in the best interest of her
daughters. . . . The decisional framework employed by the Superior Court directly
contravened the traditional presumption that a fit parent will act in the best interest of his
or her child. In that respect, the court’s presumption failed to provide any protection for
[the mother’s] fundamental constitutional right to make decisions concerning the rearing
of her own daughters.” (alteration omitted) (emphasis in original) (citation omitted)).

                                             -28-                                        7024

              court intervene to ensure that the grandchildren have suitable
              access to Carl.
The court’s statements that it would “allow the parents to continue to play the primary
role in protecting their children” and that it was “willing to give the parents an
opportunity to demonstrate that they [would] permit reasonable visitation” between the
children and Carl — despite the lack of evidence that they ever unreasonably denied such
visitation — is precisely the type of state interference with fit parents’ care, custody, and
control of their children that the Troxel plurality and Justice Thomas’s concurrence found
unconstitutional.52
       E.     Carl’s Narrow-Tailoring Argument
              Carl argues that the narrow fashioning of the visitation order itself
precludes finding it unconstitutional. The superior court apparently agreed, stating:
              Once it has determined that visitation is in the best interests
              of a child, the court is not entirely free to impose “reasonable
              rights of visitation . . . .” . . . [T]hey must be narrowly
              fashioned to protect the parent’s rights . . . . By fashioning
              only narrowly tailored rights or conditions of visitation, the
              court takes care to give the requisite “special weight” to the
              parents’ determination as to the desirability of visitation.
              (Footnotes omitted.)
              But a court cannot ignore parental rights when issuing an order and then
cure the order’s unconstitutionality by considering parental rights when determining its


       52
                We likewise note that the court’s response to Stefanie’s testimony that
during visitation she would want Carl to keep the children’s sugar intake minimal — “I
mean, you got to let the guy give the kid a bowl of ice cream” — is exactly the type of
unconstitutional judicial interference Troxel warned against. See Troxel, 530 U.S. at 68­
69 (plurality opinion) (“[S]o long as a parent adequately cares for his or her children (i.e.,
is fit), there will normally be no reason for the State to inject itself into the private realm
of the family to further question the ability of that parent to make the best decisions
concerning the rearing of that parent’s children.”).

                                             -29-                                        7024

terms. As we explicitly stated in Hawkins: “Any visitation order infringes on a parent’s
due process right to make decisions regarding the ‘care, custody, and control’ of a child.
It follows that a parent can oppose a petition for court-ordered visitation without
objecting to all types of visitation with the third party.”53 The superior court’s actions
in this case were directly contrary to our statement in Hawkins: Subjecting parents to a
court’s ongoing oversight and threat of intervention is in itself an infringement on
parental due process rights. Doing so without any safeguarding of those rights is
unconstitutional. “[A]llow[ing] the parents to continue to play the primary role” in their
children’s lives by setting only the restriction that the ordered visitation be “reasonable,”
as the superior court did in this case, is an insufficient after-the-fact substitution for not
ordering visitation in the first place. The narrow tailoring of the visitation order does not
negate its unconstitutionality.54
       F.     Dismissing The Visitation Petition
              The superior court found the parents were fit and did not find any of the
parents’ visitation restrictions unreasonable nor any history of unreasonable visitation
denial. Instead, the court stated that Stefanie and John “would be remiss not to restrict
the access of [Simone, her family, and her friends] to [the children].” We hold as a
matter of law that, given these findings, Carl is unable to prove by clear and convincing
evidence that it is detrimental to the children to limit their visitation with Carl to what


       53
            314 P.3d 1202, 1205 (Alaska 2013) (emphasis added) (footnote omitted)
(quoting Troxel, 530 U.S. at 66).
       54
              Carl argues that a narrowly fashioned court order is constitutional because
this court narrowly reads statutes to avoid their unconstitutionality. This argument
ignores binding precedent in favor of a broad, inapplicable canon of statutory
construction: Court orders are not statutes. And a trial court cannot simply circumscribe
the terms of an order in lieu of applying the legal standard determining whether such an
order could constitutionally issue.

                                            -30-                                        7024

Stefanie and John have determined to be reasonable.55 Because the superior court’s
findings preclude the possibility that a constitutional visitation order could be entered on
the current record in this case, we dismiss Carl’s visitation petition rather than remanding
for further proceedings after more than two years of litigation in this case.56
V.     CONCLUSION
              Having already VACATED the grandparent visitation order, we DISMISS
the petition for grandparent visitation.




       55
               See Osterkamp v. Stiles, 235 P.3d 178, 183-84 (Alaska 2010) (“Whether
factual findings are sufficient to support an award of custody [or visitation] to a third
party is a legal issue to which we apply our independent judgment.” (quoting J.W. v. R.J.,
951 P.2d 1206, 1209 (Alaska 1998), overruled on other grounds by Evans v. McTaggart,
88 P.3d 1078, 1085 n.34 (Alaska 2004)) (internal quotation marks omitted)).
       56
              See id. at 190 & n.47 (“Because this case already has a protracted history,
because the parties need finality, and because Ken presented his case for visitation to the
superior court, we resolve Ken’s claim for visitation on the merits rather than remand for
further proceedings.”) (citing In re Estate of Johnson, 119 P.3d 425, 436 n.43 (Alaska
2005); State v. Kenaitze Indian Tribe, 83 P.3d 1060, 1071 (Alaska 2004)). See also In
re Estate of Johnson, 119 P.3d at 436 n.43 (“Due to the lengthy delays in this case, we
are reluctant to remand the case for further proceedings.”); Kenaitze Indian Tribe, 83
P.3d at 1071 (“[G]iven the long delays in this litigation . . . we are reluctant to remand
to the superior court to carry out the same review that we have already conducted. We
therefore think it is better in this case for us to consider the merits . . ., rather than remand
to the superior court, with the potential for further appeals.”)).
              Stefanie and John also argue that the Alaska Constitution’s due process and
privacy clauses provide equal or greater protection of their right to make decisions
regarding the care, custody, and control of their children than the U.S. Constitution and
that there was inadequate evidence supporting the court’s finding that an order was
necessary to ensure visitation between Carl and the children. Because we conclude that
the superior court’s findings preclude the possibility that a constitutional visitation order
could be entered in this case, we do not need to address these arguments.

                                              -31-                                         7024